Citation Nr: 1613806	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for tension headaches.

2.  Entitlement to an initial disability rating in excess of 20 percent for thoracolumbar degenerative disc disease, status post T11-T12 compression fractures (back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters were remanded in August 2011.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chest pain has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her service-connected back disability is more severe than the assigned disability rating of 20 percent reflects.  Pursuant to the Board's August 2011 remand, the Veteran underwent VA examination in connection with her claim in February 2015.  Upon examination, the Veteran indicated that she had visited an urgent care facility for extreme back flare-ups on two occasions, in 2010 and 2012, after which she required one to two days of bedrest.  However, records of these visits are not in evidence.  As any records of such treatment are likely to have bearing on the appropriate rating for the Veteran's back disability, the Board finds remand is warranted to obtain these and any other outstanding records of treatment identified by the Veteran.

The Veteran's representative has argued that the most recent VA examination for headaches is inadequate.  The Board agrees, and a new examination must be provided for the Veteran's headaches.

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from December 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, identify the urgent care provider(s) from which she obtained treatment for her back disability in 2010 and 2012.  Then, obtain and associate with the record medical records from such providers and from any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and her representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran an examination to address the current severity of her headaches.  All necessary testing should be conducted.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner is asked to address the Veteran's headaches in accordance with VA rating criteria.

4.  After all development has been completed, re-adjudicate the claims.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


